Exhibit 10.2

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (this “Third Amendment”) is dated as of
the 16th day of March, 2005 and is by and among Standard Parking Corporation, a
Delaware corporation (the “Company”), LaSalle Bank National Association
(“LaSalle”), in its capacity as Agent for the Lenders party to the Credit
Agreement described below and as a Lender, Wells Fargo Bank, N.A. (“Wells
Fargo”), as a Lender and as Syndication Agent under such Credit Agreement, U.S.
Bank National Association (“U.S. Bank”) as a Lender, and Fifth Third Bank
Chicago (“Fifth Third”), as a Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Company, LaSalle, Wells Fargo, U.S. Bank and Fifth Third are all of
the parties to that certain Credit Agreement dated as of June 2, 2004, as
amended by that certain First Amendment thereto dated as of July 7, 2004 and
that certain Second Amendment thereto dated as of March     , 2005 (as amended,
restated, modified or supplemented and in effect from time to time, the “Credit
Agreement”); and

 

WHEREAS, the parties desire to amend the Credit Agreement in certain respects,
all as set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                       Definitions.  Capitalized terms used in
this Third Amendment and not otherwise defined herein are used with the meanings
given such terms in the Credit Agreement.  In addition, for purposes of this
Third Amendment the following terms shall have the meanings indicated:

 

“Third Amendment Effective Date” means the date upon which this Third Amendment
to Credit Agreement is executed by the Company, LaSalle, Wells Fargo, U.S. Bank
and Fifth Third.

 

2.                                       Amendments to the Credit Agreement. 
Effective on the Third Amendment Effective Date, the Credit Agreement shall be
amended as follows:

 

(A)                              The definition of Applicable Margin in
Section 1.1 shall be amended and restated in its entirety as follows:

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

--------------------------------------------------------------------------------


 

Level

 

Total Debt
to EBITDA Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

I

 

Greater than or equal to 4.5:1

 

3.00

%

1.50

%

.375

%

3.00

%

II

 

Greater than or equal to 4.0:1 but less than 4.5:1

 

2.75

%

1.25

%

.375

%

2.75

%

III

 

Greater than or equal to 3.5:1 but less than 4.0:1

 

2.50

%

1.00

%

.375

%

2.50

%

IV

 

Less than 3.5:1

 

2.25

%

0.75

%

.375

%

2.25

%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant Section 10.1.1 or
10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3.  Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver such financial statements and
Compliance Certificate in accordance with the provisions of Section 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; and (b)  no reduction to any
Applicable Margin shall become effective at any time when an Event of Default
has occurred and is continuing.

 

3.                                       Representations and Warranties.  To
induce LaSalle, Wells Fargo, U.S. Bank and Fifth Third to enter into this Third
Amendment, the Company represents and warrants that:

 

(A)                              the execution, delivery and performance by the
Company of this Third Amendment have been duly authorized by all requisite
corporate action on the part of the Company;

 

(B)                                this Third Amendment has been duly executed
and delivered by the Company and constitutes a valid and binding obligation of
the Company, enforceable in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally or by
general principals of equity;

 

(C)                                no Event of Default or Unmatured Event of
Default exists as of the date of this Third Amendment.

 

4.                                       Miscellaneous.

 

(A)                              Counterparts.  This Third Amendment may be
executed in any number of

 

2

--------------------------------------------------------------------------------


 

counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Third Amendment to produce or account for more
than one such counterpart for each of the parties hereto.  Delivery by facsimile
by any of the parties hereto of an executed counterpart of this Thir Amendment
shall be effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered.

 

(B)                                Headings.  The headings of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning or construction of any provision of this Third Amendment.

 

(C)                                Governing Law.  This Third Amendment and the
rights and obligations of the parties shall be construed and interpreted in
accordance with the laws of the State of Illinois.

 

(D)                               Severability.  If any provision of any of this
Third Amendment is determined to be illegal, invalid or enforceable, such
provision shall be fully severable and the remaining provisions shall remain
full force and effect and shall be construed without giving effect to the
illegal, invalid or enforceable provisions.

 

(E)                                 Successors and Assigns.  This Third
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

(F)                                 References.  From and after the date of
execution of this Third Amendment, any reference to the Credit Agreement
contained in any notice, request, certificate or other instrument, document or
agreement executed concurrently with or after the execution and delivery of this
Third Amendment shall be deemed to include this Third Amendment unless the
context shall otherwise require.

 

(G)                                Continued Effectiveness.  Notwithstanding
anything contained herein, the terms of this Third Amendment are not intended to
and do not serve to effect a novation as to the Credit Agreement.  The parties
hereto expressly do not intend to extinguish the Credit Agreement in any
respect.  Instead, it is the express intention of the parties hereto to reaffirm
the indebtedness created under the Credit Agreement and to confirm that the
Credit Agreement, as amended hereby, remains in full force and effect and is
hereby reaffirmed in all respects.

 

[Balance of page left intentionally blank; signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Credit
Agreement as of the date first set forth above.

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

  /s/ G. Marc Baumann

 

 

Name:

  G. Marc Baumann

 

 

Title:

  Chief Financial Officer

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Sean Silver

 

 

Name:

  Sean Silver

 

 

Title:

  First Vice President

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

  /s/ Steven Nickas

 

 

Name:

  Steven Nickas

 

 

Title:

  Assistant Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Monika Kump

 

 

Name:

  Monika Kump

 

 

Title:

  Assistant Vice President

 

 

 

 

FIFTH THIRD BANK CHICAGO

 

 

 

 

 

By:

  /s/ Stephen Watts

 

 

Name:

  Stephen Watts

 

 

Title:

  Vice President

 

 

4

--------------------------------------------------------------------------------